UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6010


EMMETT RAY NALL,

                      Petitioner – Appellant,

          v.

WARDEN MCCALL; ALLEN WILSON,

                      Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:11-cv-02771-JFA)


Submitted:   May 31, 2012                   Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmett Ray Nall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Emmett Ray Nall seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard       by

demonstrating         that     reasonable       jurists    would       find    that     the

district       court’s      assessment   of     the    constitutional         claims     is

debatable      or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Nall has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense       with    oral     argument      because      the    facts       and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3